Citation Nr: 0327787	
Decision Date: 10/16/03    Archive Date: 10/28/03

DOCKET NO.  02-04 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether an appeal has been perfected with regard to an 
application to reopen a claim of service connection for a 
back disorder, and claims for entitlement to service 
connection for schizoaffective disorder, a colon disorder, an 
eye disorder, residuals of herbicide exposure and a chronic 
lung disability.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The veteran served on active duty from March 1962 to 
September 1962.
This matter was previously before the Board of Veterans' 
Appeals (Board) in October 2002, when it was remanded to 
provide the veteran with a hearing before a Veterans Law 
Judge.  Such a hearing was scheduled in January 2003, but the 
veteran indicated the morning of the hearing that he would 
not be able to report for the hearing.  He indicated that he 
would provide further notice should he wish to reschedule.  
No such notice has been forthcoming and no proffer of good 
cause for missing the hearing has been made.  When an 
appellant elects not to appear at the prescheduled hearing 
date, the request for a hearing will be considered to have 
been withdrawn.  38 C.F.R. § 20.704(c).  His claim will thus 
be adjudicated without further delay based upon all the 
evidence presently of record.


FINDING OF FACT

The veteran's substantive appeal to the Board was inadequate.   


CONCLUSION OF LAW

The veteran did not perfect an appeal as to an application to 
reopen a claim of service connection for a back disorder, and 
claims for entitlement to service connection for 
schizoaffective disorder, a colon disorder, an eye disorder, 
residuals of herbicide exposure and a chronic lung 
disability; thus, the Board has no jurisdiction to consider 
these matters.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 
38 C.F.R. §§ 19.4, 20.200, 20.201, 20.202, 20.302 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal to the Board consists of a timely filed notice of 
disagreement in writing and, after a statement of the case 
has been furnished, a timely filed substantive appeal.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.200. 

The notice of disagreement must be filed within one year from 
the date that the RO mails notice of the determination.  The 
date of mailing of the notification is presumed to be the 
same as the date of the letter.  38 C.F.R. § 20.302(a).  The 
substantive appeal must be filed within sixty days from the 
date that the RO mails the statement of the case to the 
veteran, or within the remainder of the one year period from 
the date of mailing of the notification of the determination 
being appealed, whichever period ends later.  The date of 
mailing of the statement of the case will be presumed to be 
the same as the date of the statement of the case for 
purposes of determining whether an appeal has been timely 
filed.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).

The law requires that a substantive appeal should set out 
specific arguments relating to errors of fact or law made by 
the agency of original jurisdiction in reaching the 
determination, or determinations, being appealed.  To the 
extent possible, the argument should be related to specific 
items in the statement of the case.  The Board will construe 
such arguments in a liberal manner for purposes of 
determining whether they raise issues on appeal, but the 
Board must dismiss any appeal over which it lacks 
jurisdiction.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.202.  
Jurisdiction over an issue does not vest in the Board until 
an appeal to the Board has been properly perfected by the 
timely filing of an adequate substantive appeal.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.302.  

The Board must dismiss any appeal over which it lacks 
jurisdiction.  See 38 U.S.C.A. § 7105.  Jurisdiction over an 
issue does not vest in the Board until an appeal to the Board 
has been properly perfected by the timely filing of a 
substantive appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  
An application for review on appeal shall not be entertained 
unless it is in conformity with Chapter 71, Title 38, United 
States Code.  38 U.S.C.A § 7108. 

The VA General Counsel has held that the Board has the 
authority to adjudicate or address in the first instance the 
question of timeliness of a substantive appeal and may 
dismiss an appeal in the absence of a timely-filed 
substantive appeal.  It should, however, afford the claimant 
appropriate procedural protections to assure adequate notice 
and opportunity to be heard on the question of timeliness.  
VAOPGCPREC 9-99. 

The veteran filed a claim pertaining to the disabilities 
reflected on the title page of this decision in July 2000.  
In a May 2001 decision, the benefits sought were denied.  The 
veteran was notified of that denial by letter of the same 
month.  In correspondence dated in May and August 2001, the 
veteran expressed dissatisfaction with the May 2001 denials.  
The RO issued a statement of the case addressing all the 
issues in January 2002.  In a February 2002 statement, 
written on a VA Form 9, "Appeal to the Board of Veterans' 
Appeals," the veteran requested a hearing before the Board 
and included a statement in which his thoughts regarding 
veterans who suffer from post-traumatic stress disorder are 
expressed.  He did not identify or address any of the claims 
which had been the subject of the January 2002 Statement of 
the Case.  Because the RO notified him of the denials in May 
2001, the veteran's substantive appeal should have been filed 
by May 2002 to have been considered timely.   He did not 
correspond with or otherwise contact the VA within the 
remaining time frame prior to May 2002.  

The Board informed the veteran by letter of February 2003 of 
its intention to address the question of the adequacy of his 
substantive appeal regarding the issue of frostbite 
residuals.  In the letter, he was informed that he could 
submit argument pertinent to the question of adequacy to the 
Board and that he could present sworn hearing testimony 
relevant to adequacy as well, if he desired.  A time frame of 
sixty days was provided for his response and he was informed 
that if no response was received by the end of that period, 
it would be assumed that he had no argument to submit and did 
not want to request a hearing.  In correspondence received in 
March 2003, the veteran indicated that he wished to appeal 
all pending issues.  He also provided further documentary 
evidence in support of his claim.

A decision as to the adequacy of the substantive appeal will 
be made by the Board.  See 38 C.F.R. § 20.203.  "It is well-
established judicial doctrine that any statutory tribunal 
must ensure that it has jurisdiction over each case before 
adjudicating the merits, that a potential jurisdictional 
defect may be raised by the court or tribunal, sua sponte or 
by any party at any stage in the proceedings, and, once 
apparent, must be adjudicated."  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  

In this case, the statement of the case was mailed to the 
veteran at his most recent address of record in February 
2002.  In the transmittal letter, the veteran was advised of 
the necessary steps for completing a substantive appeal.  The 
veteran's February 2002 "Appeal to Board of Veterans' 
Appeals," on a VA Form 9, cannot be considered a substantive 
appeal of the RO's May 2001 decision because he did not refer 
to, or make any allegations of error of fact or law with 
respect to, the issues denied in the May 2001 decision and 
explained in the February 2002 statement of the case.  
Accordingly, the February 2002 VA Form 9 submitted by the 
veteran does not meet the governing requirements as to an 
adequate substantive appeal.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.202.

The Board has carefully reviewed the record in order to 
determine whether any other communication by or on behalf of 
the veteran constituted an adequate and timely substantive 
appeal under the law and regulations.  The Board has 
identified no such communication, and the veteran has pointed 
to none.  

Because the veteran's substantive appeal was not adequate 
with respect to any of the issues decided by the RO, the 
Board lacks jurisdiction to adjudicate these issues on the 
merits.  Based upon the foregoing explanation, the Board 
finds that the veteran did not perfect an appeal in a timely 
manner on the denial of the application to reopen a claim of 
service connection for a back disorder, and claims for 
entitlement to service connection for schizoaffective 
disorder, a colon disorder, an eye disorder, residuals of 
herbicide exposure and a chronic lung disability.  His appeal 
must be dismissed.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. 
§§ 19.4, 20.200, 20.201, 20.202, 20.302.  See Roy v. Brown, 5 
Vet. App. 554 (1993); see also Fenderson v. West, 12 Vet. 
App. 119, 128-31 (1999), [discussing the necessity to filing 
a substantive appeal which comports with governing 
regulations].

Finally, the Board finds that notwithstanding the recent 
amendments to the law enacted by the Veterans Claims 
Assistance Act of 2000 and the new duty to assist 
regulations, no undue prejudice to the appellant is evident 
by a disposition by the Board herein, as the amended 
provisions of the Act specifically provide that VA is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance will aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103; 66 Fed. 
Reg. 45620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326).  For the reasons set forth 
above, the Board has found that it lacks jurisdiction and 
therefore, there is no reasonable possibility that further 
assistance or development of the claim at the RO-level will 
result in a grant of the benefits sought.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  When, as here, there 
is no reasonable possibility that any further assistance 
would aid the appellant in substantiating his claim, the VCAA 
does not require further assistance.  Wensch v. Principi, 15 
Vet App 362 (2001); Dela Cruz; see also 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim").  


ORDER

The claims for entitlement to service connection for 
schizoaffective disorder, a colon disorder, an eye disorder, 
residuals of herbicide exposure, a chronic lung disability; 
and a the application to reopen a claim of service connection 
for a back disorder are dismissed.



	                        
____________________________________________
	THOMAS J. DANNAHER 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



